                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



JIMMY LEE BILLS,                                No. 2:16-cv-2137-KJM-EFB P

                  Plaintiff,

          v.

E. SANCHEZ, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                   AD TESTIFICANDUM
                                         /

Jimmy Lee Bills, CDCR # H-50665, a necessary and material witness in a settlement conference
in this case on October 21, 2019, is confined in Mule Creek State Prison (MCSP), in the custody
of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Deborah Barnes, by video conference from his place of confinement, to the
U.S. District Court, Courtroom #27, 501 I Street, Sacramento, California 95814, on Monday,
October 21, 2019 at 10:00 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by video conference, to
          participate in a settlement conference at the time and place above, until completion of the
          settlement conference or as ordered by the court.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. Counsel for the defendant, the assigned Deputy Attorney General, shall confirm with the
          prison no less than two days prior to the settlement conference that the prison’s video-
          conference equipment will connect to the court’s system. Any difficulties shall
          immediately be reported to Pete Buzo, Courtroom Deputy, at (916) 930-4128.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

////
////
////
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: August 30, 2019




DLB:9
DB/prisoner-civil rights/bill2137.841(c)
